 

Exhibit 10.3

 

 

 

CLEARWATER PAPER CORPORATION,

as Borrower

LOAN AND SECURITY AGREEMENT

Dated as of November 26, 2008

$125,000,000

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

Section 1.

  

DEFINITIONS; RULES OF CONSTRUCTION

   1

1.1.

  

Definitions

   1

1.2.

  

Accounting Terms

   24

1.3.

  

Uniform Commercial Code

   24

1.4.

  

Certain Matters of Construction

   24

Section 2.

  

CREDIT FACILITIES

   25

2.1.

  

Revolver Commitment

   25

2.2.

  

Intentionally Omitted

   27

2.3.

  

Letter of Credit Facility

   27

Section 3.

  

INTEREST, FEES AND CHARGES

   29

3.1.

  

Interest

   29

3.2.

  

Fees

   30

3.3.

  

Computation of Interest, Fees, Yield Protection

   30

3.4.

  

Reimbursement Obligations

   31

3.5.

  

Illegality

   31

3.6.

  

Inability to Determine Rates

   31

3.7.

  

Increased Costs; Capital Adequacy

   32

3.8.

  

Mitigation

   33

3.9.

  

Funding Losses

   33

3.10.

  

Maximum Interest

   33

Section 4.

  

LOAN ADMINISTRATION

   33

4.1.

  

Manner of Borrowing and Funding Revolver Loans

   33

4.2.

  

Defaulting Lender

   35

4.3.

  

Number and Amount of LIBOR Loans; Determination of Rate

   35

4.4.

  

Borrower Agent

   35

4.5.

  

One Obligation

   35

4.6.

  

Effect of Termination

   35

Section 5.

  

PAYMENTS

   36

5.1.

  

General Payment Provisions

   36

5.2.

  

Repayment of Revolver Loans

   36

5.3.

  

Intentionally Omitted

   36

5.4.

  

Payment of Other Obligations

   36

5.5.

  

Marshaling; Payments Set Aside

   36

5.6.

  

Post-Default Allocation of Payments

   36

5.7.

  

Application of Payments

   37

5.8.

  

Loan Account; Account Stated

   37

5.9.

  

Taxes

   38

5.10.

  

Lender Tax Information

   38

5.11.

  

Nature and Extent of Each Borrower’s Liability

   39

Section 6.

  

CONDITIONS PRECEDENT

   41

6.1.

  

Conditions Precedent to Initial Loans

   41

6.2.

  

Conditions Precedent to All Credit Extensions

   43

6.3.

  

Conditions Precedent to Effectiveness of Certain Sections

   43

Section 7.

  

COLLATERAL

   43

7.1.

  

Grant of Security Interest

   43

7.2.

  

Lien on Deposit Accounts; Cash Collateral

   44

7.3.

  

Intentionally Omitted

   44

7.4.

  

Certain After-Acquired Collateral

   44



--------------------------------------------------------------------------------

7.5.

  

No Assumption of Liability

   45

7.6.

  

Further Assurances

   45

Section 8.

  

COLLATERAL ADMINISTRATION

   45

8.1.

  

Borrowing Base Certificates

   45

8.2.

  

Administration of Accounts

   45

8.3.

  

Administration of Inventory

   46

8.4.

  

Condition of Equipment

   46

8.5.

  

Administration of Deposit Accounts

   47

8.6.

  

General Provisions

   47

8.7.

  

Power of Attorney

   48

Section 9.

  

REPRESENTATIONS AND WARRANTIES

   48

9.1.

  

General Representations and Warranties

   48

9.2.

  

Complete Disclosure

   52

Section 10.

  

COVENANTS AND CONTINUING AGREEMENTS

   53

10.1.

  

Affirmative Covenants

   53

10.2.

  

Negative Covenants

   55

10.3.

  

Fixed Charge Coverage Ratio

   60

Section 11.

  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

   61

11.1.

  

Events of Default

   61

11.2.

  

Remedies upon Default

   62

11.3.

  

License

   63

11.4.

  

Setoff

   63

11.5.

  

Remedies Cumulative; No Waiver

   63

Section 12.

  

AGENT

   64

12.1.

  

Appointment, Authority and Duties of Agent

   64

12.2.

  

Agreements Regarding Collateral and Field Examination Reports

   65

12.3.

  

Reliance By Agent

   65

12.4.

  

Action Upon Default

   65

12.5.

  

Ratable Sharing

   65

12.6.

  

Indemnification of Agent Indemnitees

   66

12.7.

  

Limitation on Responsibilities of Agent

   66

12.8.

  

Successor Agent and Co-Agents

   66

12.9.

  

Due Diligence and Non-Reliance

   67

12.10.

  

Replacement of Certain Lenders

   67

12.11.

  

Remittance of Payments and Collections

   67

12.12.

  

Agent in its Individual Capacity

   68

12.13.

  

Agent Titles

   68

12.14.

  

No Third Party Beneficiaries

   68

Section 13.

  

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

   68

13.1.

  

Successors and Assigns

   68

13.2.

  

Participations

   69

13.3.

  

Assignments

   69

Section 14.

  

MISCELLANEOUS

   70

14.1.

  

Consents, Amendments and Waivers

   70

14.2.

  

Indemnity

   70

14.3.

  

Notices and Communications

   71

14.4.

  

Performance of Borrowers’ Obligations

   71

14.5.

  

Credit Inquiries

   71

14.6.

  

Severability

   71

14.7.

  

Cumulative Effect; Conflict of Terms

   71

14.8.

  

Counterparts

   72

14.9.

  

Entire Agreement

   72

 

(ii)



--------------------------------------------------------------------------------

14.10.

  

Relationship with Lenders

   72

14.11.

  

No Advisory or Fiduciary Responsibility

   72

14.12.

  

Confidentiality

   72

14.13.

  

Intentionally Omitted

   73

14.14.

  

GOVERNING LAW

   73

14.15.

  

Consent to Forum; Arbitration

   73

14.16.

  

Waivers by Borrowers

   74

14.17.

  

Patriot Act Notice

   74

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Revolver Note Exhibit B    Assignment and Acceptance Exhibit C   
Assignment Notice

 

Schedule P-1    Investments Schedule 1.1    Commitments of Lenders Schedule 8.5
   Deposit Accounts Schedule 8.6.1    Business Locations Schedule 9.1.4    Names
and Capital Structure Schedule 9.1.11    Patents, Trademarks, Copyrights and
Licenses Schedule 9.1.14    Environmental Matters Schedule 9.1.15    Restrictive
Agreements Schedule 9.1.16    Litigation Schedule 9.1.18    Pension Plans
Schedule 9.1.20    Labor Contracts Schedule 10.2.2    Existing Liens
Schedule 10.2.17    Existing Affiliate Transactions

 

(iii)



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of November 26,
2008, among POTLATCH FOREST PRODUCTS CORPORATION, which will change its name
prior to the Closing Date to CLEARWATER PAPER CORPORATION, a Delaware
corporation (“Clearwater” and together with any other Person that at any time
after the date hereof becomes a Borrower in accordance with the terms hereof,
each individually a “Borrower” and collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (each
individually a “Lender” and collectively, “Lenders”), and BANK OF AMERICA, N.A.,
a national banking association, as agent for the Lenders (“Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC, and all rights to payment for goods sold or
leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account or General
Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

Acquisition: the purchase or other acquisition by a Borrower of all or
substantially all of the assets of any other Person, or the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Borrower of all or substantially all of the Equity Interests of any other
Person.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Fee Letter: the fee letter agreement between Agent and Borrowers.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Allocable Amount: as defined in Section 5.11.3.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.



--------------------------------------------------------------------------------

Applicable Law: with respect to a Person, all laws, rules, regulations and
governmental guidelines applicable to such Person or its conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Fixed Charge Coverage Ratio for the last Fiscal Quarter:

 

Level

  

Fixed Charge Coverage Ratio

   Base Rate
Revolver Loans     LIBOR
Revolver Loans   I    Greater than or equal to 1.50 to 1.00    1.00 %    2.75 % 
II    Less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00    1.25
%    3.00 %  III    Less than 1.25 to 1.00 but greater than or equal to 1.00 to
1.00    1.50 %    3.25 %  IV    Less than 1.00 to 1.00    1.75 %    3.50 % 

Notwithstanding the forgoing, from the date hereof until the first day of the
month following receipt by Agent pursuant to Section 10.1.2 of the financial
statements and corresponding Compliance Certificate for the Fiscal Quarter
ending March 31, 2009, margins shall be determined as if Level II were
applicable regardless of the Fixed Charge Coverage Ratio for the last Fiscal
Quarter. Thereafter, the margins shall be subject to increase or decrease upon
receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the calendar month following receipt. If,
by the first day of a month, any financial statements and Compliance Certificate
due in the preceding month have not been received, then, at the option of Agent
or Required Lenders, the margins shall be determined as if Level IV were
applicable, from such day until the first day of the calendar month following
actual receipt.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
any (i) damage to, or loss of or destruction, or loss of title to, physical
property of any Borrower or Guarantor, and (ii) taking of any property of any
Borrower or Guarantor or any portion thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, general or special, or by reason
of the temporary requisition or use of any property of any Borrower or any
Guarantor or any portion thereof by an Governmental Authority.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

Availability Block: $10,000,000.

 

-2-



--------------------------------------------------------------------------------

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties (if any), whether or not then due and
payable by a Borrower, arising under any license or agreement under which a
Borrower is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral; (f) the
Repurchase Reserve; (g) the Pension Reserve (h) the Availability Block; (i) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (j) the Dilution Reserve; and (k) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Credit Judgment may elect to impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America-WFF Fee Letter: the fee letter agreement among Bank of America,
WFF, and Borrowers.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America, WFF, or any of their respective
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services as may be requested by any Borrower or Subsidiary,
other than Letters of Credit; provided, however, that for any of the foregoing
to be included as an “Obligation” for purposes of a distribution under
Section 5.6.1, the applicable Secured Party and Obligor must have previously
provided written notice to Agent of (i) the existence of such Bank Product,
(ii) the maximum dollar amount of obligations arising thereunder to be included
as a Bank Product Reserve (“Bank Product Amount”), and (iii) the methodology to
be used by such parties in determining the Bank Product Debt owing from time to
time. The Bank Product Amount may be changed from time to time upon written
notice to Agent by the Secured Party and Obligor. No Bank Product Amount may be
established or increased at any time that a Default or Event of Default exists,
or if a reserve in such amount would cause an Overadvance.

Bank Product Debt: Debt and other obligations of a Borrower or Guarantor
relating to Bank Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt, which shall be
at least equal to the sum of all Bank Product Amounts.

Bankruptcy Case: with respect to any Borrower or Guarantor, any bankruptcy case
(whether for liquidation or reorganization of such Borrower or Guarantor) under
the Bankruptcy Code in which such Borrower or Guarantor is the debtor or any
analogous proceeding under the laws of any jurisdiction other than the United
States.

Bankruptcy Code: Title 11 of the United States Code.

Bankruptcy Rejection: the entry of an order in a Bankruptcy Case with respect to
the owner of any Intellectual Property authorizing the rejection by such owner
(or a trustee for such owner or such owner as debtor in possession) of the IP
License or any analogous event in a Bankruptcy Case under the laws of any
jurisdiction other than the United States; provided, however, that nothing
herein shall be deemed to be an acknowledgment or agreement by any party hereto
that the IP License may be rejected under the Bankruptcy Code or subject to any
analogous event in a Bankruptcy Case under the laws of any jurisdiction other
than the United States.

 

-3-



--------------------------------------------------------------------------------

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Borrower or Guarantor, without duplication,
its (a) Debt that (i) arises from the lending of money by any Person to such
Borrower or Guarantor, (ii) is evidenced by notes, drafts, bonds, debentures,
credit documents or similar instruments, (iii) accrues interest or is a type
upon which interest charges are customarily paid (excluding trade payables owing
in the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property; (b) Capital Leases; (c) reimbursement obligations
with respect to letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

Borrower Agent: as defined in Section 4.4.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Availability Block; or (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, minus the Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases; provided that “Capital Expenditures” shall not
include expenditures made or payments due with respect to property to the extent
(and only to the extent) such expenditures or payments are made from the
proceeds of (i) property insurance used to restore or replace property that has
been the subject of a casualty event covered by such insurance, (ii) a
disposition of property which is a Permitted Asset Disposition, or
(iii) compensation made with respect to any taking of any property in or by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, or by reason of the temporary requisition or use of any property.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

 

-4-



--------------------------------------------------------------------------------

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by Bank of
America, WFF, or any of their respective Affiliates to any Borrower or
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Change of Control: any “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of 35%, or more, of the Equity Interests of Clearwater having the
right to vote for the election of members of the board of directors of
Clearwater.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

-5-



--------------------------------------------------------------------------------

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Collateral Related Intellectual Property: Intellectual Property used in
connection with any manufacture, marketing, distribution or disposition of
Collateral.

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3 and
calculate the applicable “Level” for the Applicable Margin (as set forth in the
definition thereof).

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of Agent’s
Liens, or the amount that Agent and Lenders could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Obligor is incomplete, inaccurate or misleading in any material
respect; (c) materially increases the likelihood of any Insolvency Proceeding
involving an Obligor; or (d) creates or could result in a Default or Event of
Default. In exercising such judgment, Agent may consider any factors that could
increase the credit risk of lending to Borrowers on the security of the
Collateral.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

 

-6-



--------------------------------------------------------------------------------

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account: as defined in the UCC, excluding the Potlatch Escrow Account.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

Dilution Percent: the percent, determined for Borrowers’ most recent trailing
twelve month period, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

Dilution Reserve: as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts by one (1) percentage point
for each one-half of one (0.50) percentage point by which the Dilution Percent
is in excess of 7.5%.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes during each Trigger Period.

EBITDA: with respect to any period, determined on a consolidated basis for
Borrowers and Subsidiaries, net income for such period, calculated before
interest expense, provision for income taxes, depreciation and amortization
expense, any non-cash items relating to stock based employee compensation or
equity or stock option plans, gains or losses arising from the sale of capital
assets, gains arising from the write-up of assets, and any extraordinary gains
(in each case, to the extent included in determining net income for such
period).

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Credit Judgment, to be an Eligible
Account. Without limiting the foregoing, no Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date; (b) 50% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts under the foregoing
clause; (c) when aggregated with other Accounts owing by the Account Debtor, it
exceeds 15% of the aggregate Eligible Accounts (or such higher percentage as
Required Lenders may establish for the Account Debtor from time to time); (d) it
does not conform with a covenant

 

-7-



--------------------------------------------------------------------------------

or representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount (other than an early pay discount offered as part of the normal course
selling terms), recoupment, reserve, defense, chargeback, credit or allowance
(but ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or the Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada unless (i) such Account is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank); and (ii) upon Agent’s
request to Borrower Agent after a Default or an Event of Default, such letter of
credit has been delivered to Agent and is directly drawable by Agent; provided,
however, that up to $3,750,000 of such Accounts shall not be excluded under this
clause (g); (h) it is owing by a Government Authority, unless the Account Debtor
is the United States or any State, department, agency or instrumentality thereof
and the Assignment of Claims Act or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent; (i) it is
not subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien; (j) the goods giving rise to it have not been
delivered to and accepted by the Account Debtor, the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (l) the Account Debtor has made a partial
payment and Agent believes in its Credit Judgment that its collection is
doubtful; (m) it arises from a sale on a cash-on-delivery basis; (n) it arises
from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale to a Person for personal, family or household purposes;
(o) it represents a progress billing or retainage; or (p) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Credit
Judgment, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials, and not work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies;
(b) is not held on consignment, nor subject to any deposit or downpayment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, obsolete or unmerchantable,
and does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is within the continental United States or Canada,
is not in transit except between locations of Borrowers, and is not consigned to
any Person; (i) is not subject to any warehouse receipt or negotiable Document,
unless Agent shall have received a Lien Waiver from the Person who has
possession of the Inventory subject to such warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
such Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate

 

-8-



--------------------------------------------------------------------------------

Rent and Charges Reserve has been established; (l) is located at a location
where the Value of all Inventory at such location exceeds $100,000; (m) does not
consist of parent rolls or rough lumber; (n) does not consist of chemicals, fuel
oil, polyethylene, hog fuel, and other similar Inventory as determined by Agent
in its Credit Judgment; (o) is not located at a customer of any Borrower; and
(p) is reflected in the details of a current perpetual inventory report.

Eligible Semi-Finished Inventory: Inventory of Borrowers which does not qualify
as Eligible Inventory solely because it is excluded under clause (m) of the
definition of “Eligible Inventory”.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a written notice from any Governmental Authority of any
possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification to the Multiemployer Plan that such plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to meet any minimum
funding obligations with respect to any Pension Plan or Multiemployer Plan, or
requests a minimum funding waiver; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

Event of Default: as defined in Section 11.

 

-9-



--------------------------------------------------------------------------------

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; and (d) in the case of a
Foreign Lender, any United States withholding tax that is (i) required pursuant
to laws in force at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Borrower or a Guarantor, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances. Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest  1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letters: collectively, the Agent Fee Letter and the Bank of America-WFF Fee
Letter.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: with respect to any period, the ratio, determined
on a consolidated basis for Borrowers and Subsidiaries, of (a) EBITDA for such
period to (b) Fixed Charges for such period.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than: (i) repayments of the
Revolver Loans; and (ii) repayments of the Potlatch Indebtedness to the extent
permitted under Section 10.2.8(c)), cash taxes paid, Capital Expenditures
(except those financed with Borrowed Money other than Revolver Loans), and
Distributions made.

 

-10-



--------------------------------------------------------------------------------

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantor Payment: as defined in Section 5.11.3.

Guarantors: Each Person who guarantees payment or performance of any
Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

 

-11-



--------------------------------------------------------------------------------

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Intercreditor Agreement: the Intercreditor Agreement dated on or about the date
hereof, by and between Potlatch and Agent.

Interest Rate Contract: any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Borrower or Subsidiary with Bank of
America that is designed to protect against fluctuations in interest rates.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the lesser of:

 

  (a) the sum of:

 

  (i) the lesser of: (A) 50% of the Value of Eligible Inventory consisting of
raw materials; or (B) 85% of the NOLV Percentage of the Value of Eligible
Inventory consisting of raw materials; plus

 

  (ii) the lesser of: (A) 50% of the Value of Eligible Semi-Finished Inventory;
or (B) 85% of the NOLV Percentage of the Value of Eligible Semi-Finished
Inventory; plus

 

  (iii) the lesser of: (A) 65% of the Value of Eligible Inventory consisting of
finished goods relating to the Borrowers’ pulp and paperboard business; or
(B) 85% of the NOLV Percentage of the Value of Eligible Inventory consisting of
finished goods relating to the Borrowers’ pulp and paperboard business; plus

 

  (iii) the lesser of: (A) 65% of the Value of Eligible Inventory consisting of
finished goods relating to the Borrowers’ wood product business; or (B) 85% of
the NOLV Percentage of the Value of Eligible Inventory consisting of finished
goods relating to the Borrowers’ wood product business; plus

 

  (iv) the lesser of: (A) 70% of the Value of Eligible Inventory consisting of
finished goods relating to the Borrowers’ consumer tissue products business; or
(B) 85% of the NOLV Percentage of the Value of Eligible Inventory consisting of
finished goods relating to the Borrowers’ consumer tissue products business; or

 

-12-



--------------------------------------------------------------------------------

  (b) an amount equal to 150% of the Accounts Formula Amount.

Inventory Reserve: reserves established by Agent in its Credit Judgment to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

IP License: as defined in Section 11.3.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in the form used by Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting fees and other amounts owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

 

-13-



--------------------------------------------------------------------------------

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.

Letter of Credit Subline: $20,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest  1/32th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

License Rejection Liabilities: all damages of Agent or any Lender (a) arising
from the diminution of value of the Inventory of any Borrower in connection with
any disposition thereof, or (ii) as determined by a court of competent
jurisdiction, in each case, resulting from any Bankruptcy Rejection of the IP
License.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

-14-



--------------------------------------------------------------------------------

Line Usage: for any period, the percent equal to (a) the average daily amount of
outstanding Obligations for such period divided by (b) the average amount of
Revolver Commitments (minus the Availability Block) during such period.

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Obligor, on
the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any Collateral;
(b) impairs the ability of any Borrower or Guarantor to perform any obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$5,000,000 or more.

Modified Availability: on any date of determination, an amount equal to the sum
of (a) Availability, plus (b) the lesser of (i) Suppressed Availability; or
(ii) $25,000,000.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) any Taxes
reasonably attributable to such Asset Disposition (including any withholding in
respect of such Taxes) and reasonably estimated by Clearwater to be actually
payable; and (d) reserves for indemnities, until such reserves are no longer
needed.

NOLV Percentage: with respect to any category of Inventory, the net orderly
liquidation value of such Inventory, expressed as a percentage, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
Borrowers’ Inventory performed by an appraiser and on terms satisfactory to
Agent.

 

-15-



--------------------------------------------------------------------------------

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or management of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Note; LC Document; the Intercreditor Agreement; each Fee
Letter; Lien Waiver; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

-16-



--------------------------------------------------------------------------------

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Pension Reserve: a reserve in an initial amount equal to $0, and increased on
the first day of any month when Availability is less than $25,000,000 as of such
day by an amount equal to  1/12th of the aggregate unpaid required contributions
of Borrowers to all Pension Plans and Multiemployer Plans as of such day;
provided, however, that the Pension Reserve shall be decreased from time to time
such that the Pension Reserve does not exceed the aggregate unpaid required
contributions of Borrowers to all Pension Plans and Multiemployer Plans.

Permitted Acquisition: any Acquisition by any Borrower in a transaction that
satisfies each of the following requirements: (a) such Acquisition is not a
hostile acquisition or contested by the Person to be acquired; (b) the assets
being acquired (other than a de minimis amount of assets in relation to
Borrower’s and its Subsidiaries’ total assets), or the Person whose Equity
Interests are being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto; (c) both before and after giving effect to such Acquisition, each of
the representations and warranties in the Loan Documents is true and correct;
(d) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of such Acquisition; (e) as soon as
available, but not less than 30 days prior to such Acquisition, the Borrowers
have provided Agent (i) notice of such Acquisition and (ii) a copy of all
available business and financial information reasonably requested by Agent
including pro forma financial statements, statements of cash flow, and
Availability projections; (f) not later than 15 Business Days prior to the
anticipated closing date of such Acquisition, Borrowers shall have provided the
Agent with copies of the acquisition agreement and other material documents
relative to such Acquisition, which agreement and documents must be reasonably
acceptable to Agent; (g) the aggregate purchase consideration payable (including
deferred payment obligations, but excluding issuances of Equity Interests of
Clearwater) in respect of all Acquisitions made during the term of this
Agreement shall not exceed $50,000,000; (h) if such Acquisition is an
acquisition of the Equity Interests of a Person, the Acquisition is structured
so that the acquired Person shall become a wholly-owned Subsidiary of a Borrower
and, in accordance with Section 10.1.9, an Obligor pursuant to the terms of this
Agreement; (i) if such Acquisition is an acquisition of assets, the Acquisition
is structured so that an Obligor (or a newly organized Subsidiary that becomes
an Obligor) shall acquire such assets; (j) the assets being acquired (other than
a de minimis amount of assets in relation to the assets being acquired) are
located within the United States, or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States; (k) no
Debt will be incurred, assumed, or would exist with respect to Borrower or its
Subsidiaries as a result of such Acquisition, other than Debt permitted under
Section 10.2.1 and no Liens will be incurred, assumed, or would exist with
respect to the assets of Borrower or its Subsidiaries as a result or such
Acquisition other than Permitted Liens; and (l) both before and after giving
effect to any such Acquisition, Modified Availability is greater than
$50,000,000. In no event will assets acquired pursuant to a Permitted
Acquisition constitute Eligible Accounts, Eligible Inventory or Eligible
Semi-Finished Inventory prior to completion of a field examination and other due
diligence acceptable to Agent in its discretion.

Permitted Asset Disposition: as long as: (x) no Default or Event of Default
exists (provided that, in the case of clauses (a) and (c) only, such Asset
Dispositions will continue to be permitted unless Agent has given Borrower Agent
notice otherwise), and (y) in the case of clauses (a) and (c) only, all Net

 

-17-



--------------------------------------------------------------------------------

Proceeds are remitted to a Dominion Account, an Asset Disposition that is: (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $10,000,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (e) a disposition of Property (other than any
Collateral) that is exchanged for credit against the purchase price of similar
replacement property, (f) a transfer of Property by: (i) a Borrower to another
Borrower; (ii) a Guarantor to another Guarantor; or (iii) a Guarantor to a
Borrower; (g) a sale of Property in one transaction, the proceeds of which will
be used to satisfy and discharge or make arrangements for the satisfaction and
discharge or prepayment of Clearwater’s obligations under the Retained
Obligation Agreement so long as: (i) the aggregate fair market or book value
(whichever is more) of all Collateral sold in such transaction does not exceed
$10,000,000; (ii) such transaction could not reasonably be expected to have a
Material Adverse Effect; (iii) Borrowers remit to Agent for application to the
Obligations an amount equal to the fair market or book value (whichever is more)
of all Collateral sold in such transaction; (iv) not later than thirty (30) days
prior to the anticipated closing date of such transaction, Borrowers shall have
provided the Agent with written notice of such proposed transaction; (v) the
proceeds of the proposed transaction which can be allocated to the Collateral
being sold in such transaction exceed the amount of the Borrowing Base
attributable to such Collateral; and (vi) not later than 15 Business Days prior
to the anticipated closing date of such transaction, Borrowers shall have
provided the Agent with copies of the sale agreement and other material
documents relative to such transaction, which agreement and documents must be
reasonably acceptable to Agent; (h) a transfer of Property by Clearwater to
Retainco prior to the “Distribution” (as defined in the Separation Agreement) in
accordance with the terms of the Spin-Off Documents; (i) a distribution of
Retainco to Potlatch in accordance with the terms of the Spin-Off Documents; or
(j) approved in writing by Agent and Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) in an aggregate amount of $3,000,000 or less at any time;
(h) consisting of customary indemnification obligations included in contracts
entered into in the Ordinary Course of Business, (i) to the extent considered
Debt permitted by Section 10.2.1, (j) pursuant to guaranties by an Obligor of
the obligations of anther Obligor with respect to lease, contracts and other
commitments entered into in the Ordinary Course of Business; (k) arising
under (i) contracts that Clearwater has assigned to Potlatch or an Affiliate of
Potlatch in connection with the Spin-Off and as to which Clearwater has not been
released and (ii) contracts for the supply of goods or services or for the lease
of equipment that were initially entered into by Clearwater, Potlatch or an
Affiliate of Potlatch and to which, in the case of the contracts initially
entered into by Clearwater, Potlatch or an Affiliate of Potlatch has been added
as a party, and in the case of the contracts initially entered into by Potlatch
or an Affiliate of Potlatch, Clearwater has been added as a party; and in all
cases, (1) such Persons have been added as parties in connection with the
Spin-Off to enable their businesses which such Persons have after the
Spin-Off to continue to receive goods and services and to lease the equipment
such businesses received or leased before the Spin-Off, and (2) Clearwater’s
liability under such contracts will not result in a Material Adverse Effect; or
(l) consisting of obligations to make take or pay or similar payments pursuant
to supply agreements entered into in the Ordinary Course of Business.

Permitted Lien: as defined in Section 10.2.2.

 

-18-



--------------------------------------------------------------------------------

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount incurred in any fiscal year of Clearwater does not exceed
$30,000,000.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established by an Obligor or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
an ERISA Affiliate.

Potlatch: Potlatch Corporation, a Delaware corporation.

Potlatch Escrow Account: the “Escrow Account” as defined under, and established
pursuant to, the Retained Obligation Agreement.

Potlatch Indebtedness: the obligations of Clearwater under (i) Section 3.1(a) of
the Contribution and Assumption Agreement, dated December 30, 2005, between
Potlatch and Clearwater and (ii) the Retained Obligation Agreement.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.

Proceeds: as defined in Section 7.1.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 30 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

-19-



--------------------------------------------------------------------------------

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the financial covenants and payment
defaults applicable to it are no less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it; (f) no additional Person is obligated on such
Debt; and (g) upon giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b) or (d).

Reimbursement Date: as defined in Section 2.3.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than (i) events for which the 30 day notice period has been waived; and (ii) to
the extent disclosed to Agent, the transactions contemplated by the Spin-Off
Documents, including but not limited to any transfers of assets and liabilities
from any of the Pension Plans to plans sponsored by Potlatch or an Affiliate
thereof pursuant to the Spin-Off Documents.

Repurchase Reserve: a reserve in an initial amount equal to $400,000, and
increased by $400,000 on the first of each month after the Closing Date until
such time as the Repurchase Reserve equals $1,000,000; provided, however, that
the Repurchase Reserve shall be decreased by the amount of any repurchases of
Equity Interests permitted to be made under Section 10.2.4(a)(iii).

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders. In addition to the
foregoing, Required Lenders must include WFF for as long as WFF holds thirty
three and one-third percent (33-1/3%) or more of: (i) the aggregate Revolver
Commitments, and (ii) if the Revolver Commitments have terminated, all
outstanding Loans.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

-20-



--------------------------------------------------------------------------------

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Permitted Acquisitions;
(e) Investments consisting of accounts receivable created, acquired or made by
any Obligor in the Ordinary Course of Business and payable or dischargeable in
accordance with customary trade terms; (f) Investments consisting of Equity
Interests, obligations, securities or other Property received by any Obligor in
settlement of accounts receivable from bankrupt obligors; (g) Investments
existing on the Closing Date and set forth on Schedule P-1; (h) Investments
received as the non-cash portion of the consideration received in connection
with a Permitted Asset Disposition; (i) Investments resulting from pledges and
deposits constituting Permitted Liens; (j) Hedging Agreements to the extent
permitted under Section 10.2.15; (k) Investments made in the Ordinary Course of
Business in connection with obtaining, maintaining or renewing customer
contracts; (l) Investments consisting of the establishment, deposit of funds
(other than proceeds of any Revolver Loans) into, and investment of funds on
deposit in, the Potlatch Escrow Account in accordance with the terms of the
Retained Obligation Agreement (it being understood that this clause (l) shall
not be deemed to be implied consent to any Asset Disposition or incurrence of
Debt otherwise prohibited by the terms and conditions of this Agreement); (m) so
long as both before and after giving effect to any such Investment, Modified
Availability is greater than $50,000,000, and so long as no Default or Event of
Default shall have occurred and be continuing or would result from the making of
such Investment, Investments in joint ventures in which a Borrower or a
Guarantor acquires or has an Equity Interest, not to exceed at any time
$5,000,000, provided that such limitation shall be increased from time to time
as such Borrower or Guarantor receives distributions or redemptions with respect
to such an Equity Interest; (n) the transfer by Clearwater of $50,000,000 to
Retainco prior to the distribution of Retainco by Clearwater to Potlatch, all in
accordance with the Spin-Off Documents; and (o) Investments otherwise permitted
by Agent in writing.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any Borrower’s or Guarantor’s assets, to
declare or make Distributions, to modify, extend or renew any agreement
evidencing Borrowed Money, or to repay any intercompany Debt.

RetainCo: Potlatch Land & Lumber LLC, a Delaware limited liability company.

Retained Obligation Agreement: the Retained Obligation Agreement to be entered
into between Clearwater and Potlatch substantially in the form of such agreement
which has been filed as Exhibit 10.13 to Clearwater’s From 10 filed on
November 19, 2008.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, or as increased pursuant to Section 2.1.7.
“Revolver Commitments” means the aggregate amount of such commitments of all
Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

 

-21-



--------------------------------------------------------------------------------

Revolver Termination Date: the earlier of: (a) four (4) years from the date of
this Agreement, or (b) ninety (90) days prior to the maturity date of the
Potlatch Indebtedness.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

Security Documents: the Guaranties, Deposit Account Control Agreements, and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Separation Agreement: that certain Separation and Distribution Agreement to be
entered into between Potlatch and Clearwater substantially in the form of such
agreement which has been filed as Exhibit 2.1 to Clearwater’s Form 10 filed on
November 19, 2008.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Spin-Off: the Separation (as defined in the Separation Agreement) and the
Distribution (as defined in the Separation Agreement) pursuant to the Separation
Agreement.

Spin-Off Documents: the Separation Agreement and the Ancillary Agreements (as
defined in the Separation Agreement).

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

-22-



--------------------------------------------------------------------------------

Suppressed Availability: on any date of determination, the difference between
(a) the sum of the Accounts Formula Amount, plus the Inventory Formula Amount,
minus the Availability Reserve, and (b) the aggregate amount of Revolver
Commitments; provided, however, that if such difference is less than zero,
Suppressed Availability shall be deemed to be zero.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than, at any time, an amount equal to twenty
percent (20%) of the then aggregate Revolver Commitments; and (b) continuing
until, during the preceding 60 consecutive days, no Event of Default has existed
and Availability has been greater than, at all times, an amount equal to
twenty-five percent (25%) of the then aggregate Revolver Commitments.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s projected benefit
obligation, over the fair current value of that Pension Plan’s assets, in each
case determined in accordance with Statement of Financial Accounting Standards
(“SFAS”) No. 87 (as modified by SFAS No. 158) as of the most recent financial
statement of the applicable Pension Plan Sponsor.

Unused Line Margin: the percentage set forth below, as determined by the Line
Usage for the prior month:

 

Level

  

Line Usage

   Unused Line
Margin   I    Greater than 67%    0.50 %  II    Less than or equal to 67%, but
greater than 25%    0.625 %  III    Less than or equal to 25%    0.75 % 

Notwithstanding the forgoing, from the date hereof until the first day of the
month immediately following the date which is 90 days after the date hereof, the
Unused Line Margin shall be determined as if Level II were applicable regardless
of the Line Usage for the last month. Thereafter, the Unused Line Margin shall
be subject to increase or decrease based upon the Line Usage for the prior
month, as determined by Agent. If by the first day of a month, any Borrowing
Base Certificate due in the preceding month has not been received, then, at the
option of Agent or Required Lenders, the Unused Line Margin shall be determined
as if Level III were applicable, from such day until the first day of the
calendar month following actual receipt.

 

-23-



--------------------------------------------------------------------------------

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

WFF: Wells Fargo Foothill, LLC, a Delaware limited liability company.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Document,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a Senior Officer, or knowledge that
a Senior

 

-24-



--------------------------------------------------------------------------------

Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter to which
such phrase relates.

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitment.

2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to pay fees and transaction expenses associated with the
closing of this credit facility; (b) to pay Obligations in accordance with this
Agreement; and (c) for working capital and other lawful corporate purposes of
Borrowers, including payments of interest on the Potlatch Indebtedness.

2.1.4. Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 30
days’ prior written notice to Agent at any time, Borrowers may, at their option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by Borrowers shall be irrevocable. On the termination date,
Borrowers shall make Full Payment of all Obligations.

(b) Concurrently with any termination of the Revolver Commitments, for whatever
reason (including an Event of Default), Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders and as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to 0.50% of the Revolver Commitments being
terminated if the termination occurs during the first Loan Year. No termination
charge shall be payable if termination occurs in connection with a refinancing
of this credit facility by Bank of America or any of its Affiliates.

2.1.5. Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $5,000,000, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the outstanding Revolver Loans (including the Overadvances and
any Protective Advances) and LC Obligations to exceed

 

-25-



--------------------------------------------------------------------------------

the aggregate Revolver Commitments, or that would cause the sum of the
outstanding Overadvances known by Agent to exist plus any outstanding Protective
Advances to exceed $15,000,000. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by Agent or Lenders of the Event
of Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any condition in Section 6 is not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$12,500,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including costs, fees and expenses. Each Lender shall
participate in each Protective Advance on a Pro Rata basis. Required Lenders may
at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. In no event
shall Protective Advances be required that would cause the outstanding Revolver
Loans (including the Protective Advances and any Overadvances) and LC
Obligations to exceed the aggregate Revolver Commitments, or that would cause
the sum of the outstanding Protective Advances plus any Overadvances known by
Agent to exist, to exceed $15,000,000.

2.1.7. Increases in Revolver Commitments. Notwithstanding anything to the
contrary contained in this Agreement:

(a) Provided there exists no Default or Event of Default, and subject to the
terms and conditions of this Section 2.1.7, on no more than 2 occasions, upon
notice to Agent and Lenders, Borrowers may request an increase in the Revolver
Commitments to an amount not more than $150,000,000 in the aggregate. Each
Lender shall notify Agent within 10 Business Days from the date of delivery of
such notice whether or not it agrees to increase its Revolver Commitment and, if
so, whether by an amount equal to, greater than, or less than its Pro Rata share
of such requested increase. Any Lender not responding within such time period
shall be deemed to have declined to increase such Revolver Commitment. Agent
shall notify Borrowers and each Lender of the Lenders’ responses to each request
made hereunder. If the existing Lenders shall have declined to provide the full
amount of the requested increase, to achieve the full amount of the requested
increase, Agent may (in consultation with Borrowers), invite additional lending
institutions that constitute Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to Agent and its counsel.
Nothing in this Agreement shall be construed to obligate any Lender to increase
its Revolver Commitment.

(b) If the Revolver Commitments are increased in accordance with this
Section 2.1.7, Agent and Borrowers shall determine the effective date (the
“Increase Effective Date”), and Agent shall determine the final allocation of
such increase. Agent shall promptly notify Borrowers and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, (i) the Agent shall have received
amendments to this Agreement and the Loan Documents, joinder agreements, and all
other promissory notes, agreements, documents and instruments requested by Agent
in its discretion; and (ii) Borrowers shall (A) pay to Agent (1) for the account
of the Lenders that are increasing their Revolver Commitments, a closing fee,
which closing fee shall be computed on the increase in aggregate Revolver
Commitments as agreed by Borrowers and such Lenders, and (2) for Agent’s own
account the fees and reasonable expenses of Agent incurred in connection with
such increase; and (B) deliver to Agent a certificate of each Obligor dated as
of the Increase Effective Date signed by a Senior Officer or otherwise
acceptable officer of such Obligor (1) certifying and attaching the resolutions
adopted by such Obligor approving or consenting to such increase, and (2) in the
case of Borrowers, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Section 9 and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (y) no Default
or Event of Default exists.

 

-26-



--------------------------------------------------------------------------------

2.2. Intentionally Omitted.

2.3. Letter of Credit Facility.

2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any funding risk associated
with the Defaulting Lender. If Issuing Bank receives written notice from a
Lender at least five Business Days before issuance of a Letter of Credit that
any LC Condition has not been satisfied, Issuing Bank shall have no obligation
to issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until Required Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a

 

-27-



--------------------------------------------------------------------------------

proper Person, except to the extent Issuing Bank shall be grossly negligent in
so doing. Issuing Bank may consult with and employ legal counsel, accountants
and other experts to advise it concerning its obligations, rights and remedies,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts, except to
the extent Issuing Bank shall be grossly negligent in so doing. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

2.3.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit and if Borrowers fail to
pay such amount on such day, Borrowers shall also pay interest in such amount at
the interest rate for Base Rate Revolver Loans from the Reimbursement Date until
payment by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, if Borrowers do not, on the Reimbursement Date, pay Issuing Bank the
amount paid under the Letter of Credit, Borrowers shall be deemed to have
requested a Borrowing of Base Rate Revolver Loans in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Lender agrees to
fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual

 

-28-



--------------------------------------------------------------------------------

gross negligence or willful misconduct. Issuing Bank shall not have any
liability to any Lender if Issuing Bank refrains from any action under any
Letter of Credit or LC Documents until it receives written instructions from
Required Lenders.

2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 5 Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
all other LC Obligations. Borrowers shall, on demand by Issuing Bank or Agent
from time to time, Cash Collateralize the LC Obligations of any Defaulting
Lender. If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Revolver Loans, the
amount of the Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or payable, until
paid by Borrowers. If a Loan is repaid on the same day made, one day’s interest
shall accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.

(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on the Commitment Termination
Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any

 

-29-



--------------------------------------------------------------------------------

such notice, Agent shall notify each Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Margin per annum times the amount by
which the Revolver Commitments (minus the Availability Block) exceed the average
daily balance of Revolver Loans and stated amount of Letters of Credit during
any month. Such fee shall be payable in arrears, on the first day of each month
and on the Commitment Termination Date.

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

3.2.3. Agent Fees. In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrowers shall pay to Agent, for its own
account, the fees described in the Agent Fee Letter.

3.2.4. Other Fees. In consideration of Bank of America’s and WFF’s execution of
this Agreement, Borrowers shall pay to Agent, for the account of Bank of America
and WFF, the fees described in the Bank of America-WFF Fee Letter.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due

 

-30-



--------------------------------------------------------------------------------

and shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All legal, accounting
and consulting fees shall be charged to Borrowers by Agent’s professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. If, for any
reason (including inaccurate reporting on financial statements, a Borrowing Base
Certificate, or a Compliance Certificate), it is determined that a higher
Applicable Margin or Unused Line Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Agent, for the Pro Rata benefit of Lenders,
an amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section shall be due on demand. If
within thirty (30) days after the end of any month it is determined that a lower
Applicable Margin or Unused Line Margin should have applied to the prior month
than was actually applied, and Borrower Agent sends notice to Agent within such
thirty (30) days, the Borrowers shall receive a credit from Agent in an amount
equal to the difference between the amount actually paid for such month and the
amount of interest and fees that would have accrued using the proper margin.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If Agent determines, or if Required Lenders
notify Agent, for any reason in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent revokes such

 

-31-



--------------------------------------------------------------------------------

notice. Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law (other than any Change of Law by way
of imposition or increase of Reserve Percentage included in determining LIBOR)
shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-32-



--------------------------------------------------------------------------------

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it. Borrowers shall pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations. The proceeds of such Revolver

 

-33-



--------------------------------------------------------------------------------

Loans shall be disbursed as direct payment of the relevant Obligation. In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.

(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent, then Borrowers agree to repay to Agent on demand the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $15,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.

 

-34-



--------------------------------------------------------------------------------

4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.

4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $1,000,000 in excess thereof. No more than 10 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates Clearwater (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Borrower or any Lender may terminate its and its Affiliates’ Bank Products
(including, only with the consent of Agent, any Cash Management Services). All
undertakings of Borrowers contained in the Loan Documents shall survive any
termination, and Agent

 

-35-



--------------------------------------------------------------------------------

shall retain its Liens in the Collateral and all of its rights and remedies
under the Loan Documents until Full Payment of the Obligations. Notwithstanding
Full Payment of the Obligations, Agent shall not be required to terminate its
Liens in any Collateral unless, with respect to any damages Agent may incur as a
result of the dishonor or return of Payment Items applied to Obligations, Agent
receives (a) a written agreement, executed by Borrowers and any Person whose
advances are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such damages; or (b) such Cash Collateral as Agent,
in its discretion, deems necessary to protect against any such damages. Sections
2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2 and this Section, and the
obligation of each Obligor and Lender with respect to each indemnity given by it
in any Loan Document, shall survive Full Payment of the Obligations and any
release relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans.

5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. If any Asset Disposition during any Trigger Period includes the
disposition of Accounts or Inventory, then Net Proceeds equal to the greater of
(a) the net book value of such Accounts and Inventory, or (b) the reduction in
the Borrowing Base upon giving effect to such disposition, shall be applied to
the Revolver Loans. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.

5.3. Intentionally Omitted.

5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.6. Post-Default Allocation of Payments.

5.6.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

 

-36-



--------------------------------------------------------------------------------

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all other Obligations, other than Bank Product Debt; and

(h) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
This Section is not for the benefit of or enforceable by any Borrower.

5.6.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7. Application of Payments. The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day, during any Trigger Period. If, as a result
of such application, a credit balance exists, the balance shall not accrue
interest in favor of Borrowers and, as long as no Default or Event of Default
exists, such credit balance shall be remitted by Agent as soon as practicable to
the Deposit Account directed by Borrower Agent in writing from time to time.
Each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable.

5.8. Loan Account; Account Stated.

5.8.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

 

-37-



--------------------------------------------------------------------------------

5.8.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Obligor or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.10 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority. If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.

5.9.2. Payment. Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10. A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

5.10.2. Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY

 

-38-



--------------------------------------------------------------------------------

and all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.

5.10.3. Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction. Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

 

-39-



--------------------------------------------------------------------------------

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11. If, in taking any action in connection
with the exercise of any rights or remedies, Agent or any Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

 

-40-



--------------------------------------------------------------------------------

5.11.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance satisfactory to
Agent.

(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f) Agent shall have received a written opinion of Pillsbury Winthrop Shaw
Pittman LLP, in form and substance satisfactory to Agent.

(g) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

 

-41-



--------------------------------------------------------------------------------

(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents, together with endorsements naming Agent as lender loss payee or
additional insured, as appropriate, each in form and substance satisfactory to
Agent.

(i) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2007.

(j) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(k) Agent shall have received, each in form and substance satisfactory to Agent,
(i) a pro forma balance sheet of Borrowers dated as of the Closing Date and
giving effect to the consummation of the Spin-Off and the retention of the
Potlatch Indebtedness, (ii) financial projections of the Borrowers, evidencing
each Borrower’s ability to comply with the financial covenants set forth herein,
and (c) interim financial statements for the Borrowers as of a date not more
than 30 days prior to the Closing Date.

(l) Agent shall have received duly executed copies of the Spin-Off Documents,
the terms and conditions of which shall be satisfactory to Agent.

(m) Agent shall have received all documents, instruments and other agreements
related to or executed in connection with the Potlatch Indebtedness, the terms
and conditions of which shall be satisfactory to Agent.

(n) Agent shall have received evidence, in form and substance satisfactory to
Agent, that (i) the “Separation” (as defined in the Separation Agreement) shall
have occurred, (ii) Clearwater and its Subsidiaries have taken all actions and
proceedings required by the Separation Agreement, applicable law and regulation
for the “Distribution” (as defined in the Separation Agreement) to occur, and
(iii) no further action on the part of any Person or Governmental Authority
shall be necessary for the consummation of Spin-Off, other than the transfer by
Clearwater of $50,000,000 to Retainco prior to the “Distribution” (as defined in
the Separation Agreement).

(o) There shall exist no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that in Agent’s good faith judgment (i) could reasonably be
expected to have a material adverse effect on any Borrower’s business, assets,
properties, liabilities, operations, condition or prospects, or could impair any
Borrower’s ability to perform satisfactorily under this Agreement and the other
Loan Documents; or (ii) could reasonably be expected to materially and adversely
affect this Agreement, the Spin-Off Documents, or the transactions contemplated
hereby or thereby.

(p) No terms of Sections 7, 8, 9, 10, or 11 have been violated between the date
of this Agreement and the Closing Date.

(q) The Intercreditor Agreement shall have been duly executed and delivered to
Agent by each of the signatories thereto, and be in form and substance
satisfactory to each Lender in their sole discretion.

(r) Agent shall have received a Borrowing Base Certificate prepared as of the

 

-42-



--------------------------------------------------------------------------------

Closing Date. Upon giving effect to the initial funding of Loans and issuance of
Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $50,000,000.

(s) The initial Loans hereunder shall have been funded on or before February 28,
2009.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

6.3. Conditions Precedent Effectiveness of Certain Sections. Sections 7, 8, 9,
10, and 11 shall not be effective until the conditions precedent in Sections 6.1
and 6.2 have been satisfied or waived, and the Lenders are prepared to fund the
initial Loans (for the avoidance of doubt, at any rate such Sections shall
become effective no later than the funding of the initial Loans hereunder).

SECTION 7. COLLATERAL

7.1. Grant of Security Interest.

7.1.1. To secure the prompt payment and performance of all Obligations, each
Borrower hereby grants to Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all of the following Property of
such Borrower, whether now owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Inventory;

(d) all supporting obligations in respect of Accounts, including letters of
credit and guaranties issued in support of Accounts or Proceeds of Collateral;

 

-43-



--------------------------------------------------------------------------------

(e) all securities accounts to the extent of the Cash Equivalents contained
therein that were derived from Accounts, Inventory or Deposit Accounts;

(f) all certificates of title, documents or instruments evidencing ownership or
title to any of the Property described in Section 7.1.1(c) and (h);

(g) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender that were derived from
or consist of any of the Property described in this Section 7.1, and any Cash
Collateral;

(h) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of the Property described in this Section 7.1
(the “Proceeds”); and

(i) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in this Section 7.1.

7.1.2. As security for the payment of all License Rejection Liabilities, each
Borrower hereby assigns to Agent, for the benefit of the Secured Parties, and
grants to Agent, for the benefit of the Secured Parties, a continuing security
interest in all of such Borrower’s Collateral Related Intellectual Property,
whether now or hereafter owned, existing, acquired or arising and wherever now
or hereafter located.

7.1.3. Notwithstanding anything contained in this Section 7.1 to the contrary,
Agent shall not have any security interest in the $50,000,000 transferred by
Clearwater to Retainco on the Closing Date in accordance with the Separation
Agreement.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept.
Each Borrower hereby authorizes and directs each bank or other depository to
deliver to Agent, upon request, all balances in any Deposit Account maintained
by such Borrower, without inquiry into the authority or right of Agent to make
such request.

7.2.2. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss. Each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. No Borrower or other Person claiming through or on behalf of
any Borrower shall have any right to any Cash Collateral, until Full Payment of
all Obligations.

7.3. Intentionally Omitted.

7.4. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent in
writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit

 

-44-



--------------------------------------------------------------------------------

Accounts, Chattel Paper, Documents, Instruments, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver. If any Collateral is in the
possession of a third party, at Agent’s request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.

7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.

7.6. Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent reasonably deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Borrower authorizes Agent
to file any financing statement that Agent deems reasonably desirable to
preserve and perfect Agent’s security interest in the Collateral of such
Borrower, and ratifies any action taken by Agent before the Closing Date to
effect or perfect its Lien on any Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. By the 20th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month, and
at such other times as Agent may request; provided that during any Trigger
Period, Borrowers shall be required to deliver to Agent weekly Borrowing Base
Certificates by the second Business Day of each week which begins during such
Trigger Period. All calculations of Availability in any Borrowing Base
Certificate shall originally be made by Borrowers and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on or before the 20th day of
each month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name, amount, invoice
date and due date, showing any credit, authorized return or dispute, and upon
request by Agent, including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request. If Accounts in an
aggregate face amount of $5,000,000 or more cease to be Eligible Accounts other
than as a result of payment thereof, Borrowers shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof. Upon request by Agent, each Borrower shall
provide to Agent a listing of each Account Debtor’s address.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes and
an Event of Default has occurred and is continuing, Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Borrowers or with respect to any Collateral.

 

-45-



--------------------------------------------------------------------------------

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. Agent shall give Borrower Agent
notice after any such verification; provided, however, that the failure by Agent
to provide Borrower Agent such notice shall not give rise to any liability on
its part or adversely affect any of the relative rights or obligations of Agent
or any Obligor as provided herein.

8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts with Bank of America pursuant to lockbox or other arrangements
acceptable to Agent. Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Trigger Period, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges. Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.

8.2.5. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request. Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.

8.3.2. Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$3,000,000; and (d) any payment received by a Borrower for a return during any
Trigger Period is promptly remitted to Agent for application to the Obligations.

8.3.3. Maintenance. Each Borrower shall take all steps to assure that all
Inventory it produces is produced in accordance with Applicable Law, including
the FLSA. Borrowers shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity with all Applicable Law, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.

8.4. Condition of Equipment. The Equipment necessary for the continued operation
of Borrowers’ business is in good operating condition and repair, and all
necessary replacements and repairs have been made so that Borrowers can continue
the operation of their business.

 

-46-



--------------------------------------------------------------------------------

8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Each Borrower
shall take all actions necessary to establish Agent’s control of each such
Deposit Account (other than an account exclusively used for payroll, payroll
taxes or employee benefits). A Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over a Deposit Account or any Property deposited therein. Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 8.5 to reflect same.

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit or located with customers, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; and (b) move Collateral to another location in the United
States, upon 30 Business Days’ prior written notice to Agent.

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best Rating of at least A7,
unless otherwise approved by Agent) satisfactory to Agent. All proceeds under
each policy shall be payable to Agent with respect to the Collateral. From time
to time upon request, Borrowers shall deliver to Agent the originals or
certified copies of its insurance policies and updated flood plain searches.
Unless Agent shall agree otherwise, each policy shall include satisfactory
endorsements (i) showing Agent as lender loss payee; (ii) requiring 30 days’
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If any Borrower fails to provide and pay for
any insurance, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent in accordance with Section 8.6.2(b). If an Event
of Default exists, only Agent shall be authorized to settle, adjust and
compromise any claims involving any Collateral.

(b) Any proceeds of insurance relating to the Collateral and any awards arising
from condemnation of any Collateral shall be paid to Agent. Any such proceeds or
awards that relate to Inventory shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral following the occurrence of an Event of Default or to prevent any
Default or Event of Default, shall be borne and paid by Borrowers. Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Borrowers’ sole
risk.

8.6.4. Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

 

-47-



--------------------------------------------------------------------------------

8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:

(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:

9.1.1. Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

-48-



--------------------------------------------------------------------------------

9.1.4. Capital Structure. As of the Closing Date, Schedule 9.1.4 shows, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests and, for Borrowers and Subsidiaries other
than Clearwater, the holders of its Equity Interests, and all agreements binding
on such holders with respect to their Equity Interests ); provided that upon
request by Agent on dates after the Closing Date, Borrowers shall provide
updated information with respect to the items required on Schedule 9.1.4. Except
as disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Borrower or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination.

9.1.5. Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Borrower and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent’s Liens.

9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

 

-49-



--------------------------------------------------------------------------------

9.1.7. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated, subject to, in the case of unaudited
financial statements, changes resulting from audit, normal year end audit
adjustments and the absence of footnotes. All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time, it being understood that
forecasts and projections are subject to uncertainties and contingencies and no
assurance can be given that any forecast or projection will be realized. Since
December 31, 2007, there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading. Each Borrower and Subsidiary is Solvent.

9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11. Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Borrower’s knowledge, threatened Intellectual Property Claim with respect to
any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11 (as the same may
be updated in writing by Borrowers from time to time after the Closing Date), no
Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Collateral Related Intellectual Property. All
Collateral Related Intellectual Property and other Intellectual Property, the
loss of which could reasonably be expected to have a Material Adverse Effect,
owned, used or licensed by, or otherwise subject to any interests of, any
Borrower or Subsidiary is shown on Schedule 9.1.11 (as the same shall be updated
in writing by Borrowers after the Closing Date once each 120 days).

9.1.12. Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrowers and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced by any Borrower or
Guarantor in violation of the FLSA.

 

-50-



--------------------------------------------------------------------------------

9.1.14. Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up and any such remedial
action, if determined to be required, would have a Material Adverse Effect. No
Borrower or Subsidiary has received any Environmental Notice which could
reasonably be expected to have a Material Adverse Effect. No Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it which could reasonably be expected to
have a Material Adverse Effect.

9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.

9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary. No
Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.

9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money. There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.

9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan or Foreign Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or a breach of
fiduciary duties under ERISA or applicable state or foreign law with respect to
any Plan or Foreign Plan that has resulted in or could reasonably be expected to
have a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $1,000,000, (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no

 

-51-



--------------------------------------------------------------------------------

Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $1,000,000, with respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan sponsored or maintained by an Obligor or Subsidiary (a
“Sponsored Foreign Plan”), the liability of each insurer for any Sponsored
Foreign Plan funded through insurance, or the book reserve established for any
Sponsored Foreign Plan, together with any accrued contributions, is sufficient
to procure or provide for the accrued benefit obligations with respect to all
current and former participants in such Sponsored Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) each Sponsored Foreign Plan has been registered as
required, has been maintained in good standing with applicable regulatory
authorities, and satisfies all requirements of Applicable Law.

9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

9.1.20. Labor Relations. Except as described on Schedule 9.1.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees. To any Borrower’s knowledge, there are no asserted or
threatened strikes, work stoppages or demands for collective bargaining which if
occurred would have a Material Adverse Effect.

9.1.21. Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23. Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading (it being understood that
forecasts and projections are subject to uncertainties and

 

-52-



--------------------------------------------------------------------------------

contingencies and no assurance can be given that any forecast or projection will
be realized). There is no fact or circumstance that any Obligor has failed to
disclose to Agent in writing that could reasonably be expected to have a
Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to four times per Loan
Year; and (ii) appraisals of Inventory up to one time per Loan Year; provided,
however, that if an examination or appraisal is initiated during a Default or
Event of Default or while Availability is less than an amount equal to twenty
percent (20%) of the then aggregate Revolver Commitments, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Agent’s internal appraisal group. This Section shall not
be construed to limit Agent’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

(b) as soon as available, and in any event within 30 days after the end of each
month, unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Borrowers
and Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes;

 

-53-



--------------------------------------------------------------------------------

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e) not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month;

(f) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s or
Subsidiary’s financial condition or business; and

(j) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Agent.

Documents required to be delivered pursuant to Sections 10.1.2(a) or (b) shall
be deemed to have been delivered on the date on which Borrower Agent provides
Agent and each Lender with notice that such documents are posted on Clearwater’s
behalf with the Securities Exchange Commission so long as: (i) Borrower Agent
provides Agent and each Lender with a link to such documents; and (ii) such
documents are easily accessible and printable and in a format acceptable to
Agent.

10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination is reasonably
possible and could have a Material Adverse Effect; (b) any pending or threatened
labor dispute, strike or walkout, or the expiration of any material labor
contract; (c) any default under or termination of a Material Contract; (d) the
existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $1,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could have a Material Adverse Effect; (g) the institution
of any proceeding against a Borrower or Guarantor with respect to, or the
receipt of notice by a Borrower or Guarantor of potential liability or
responsibility for, any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any Environmental Release
by a Borrower or Guarantor or on any Property owned, leased or occupied by a
Borrower or Guarantor if such Environmental Release could have a Material
Adverse Effect; or receipt of any Environmental Notice if an adverse resolution
could have a Material Adverse Effect; (i) the occurrence of any ERISA Event;
(j) the discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; or (k) any opening of a new office or place of business, at least
30 days prior to such opening.

 

-54-



--------------------------------------------------------------------------------

10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs which could have a Material Adverse Effect at or on any Properties of any
Borrower or Subsidiary, it shall act promptly and diligently to investigate and
report to Agent and, to the extent required by Applicable Law, all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $20,000,000, with
deductibles satisfactory to Agent.

10.1.8. Licenses. Keep each License affecting any Inventory (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; once every 120
days, notify Agent of any modifications to any such Licenses, or entry into any
new Licenses affecting any Inventory; pay all Royalties under such Licenses when
due; and notify Agent of any default or breach asserted by any Person to have
occurred under any such License.

10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary and Agent so
requests, cause it to guaranty the Obligations in a manner satisfactory to
Agent, and to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall require to evidence and perfect a Lien
in favor of Agent (for the benefit of Secured Parties) on all assets of such
Person which are of the same type as the Collateral, including delivery of such
legal opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

10.1.10. Spin-Off. Within one (1) Business Day of the Closing Date, provide
Agent with evidence, in form and substance satisfactory to Agent, that the
“Distribution” (as defined in the Separation Agreement) has occurred.

10.2. Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

 

-55-



--------------------------------------------------------------------------------

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;

(e) Bank Product Debt;

(f) subject to the terms of the Intercreditor Agreement, the Potlatch
Indebtedness;

(g) Borrowed Money, the principal purpose of which is to satisfy and discharge
Clearwater’s obligations under the Retained Obligations Agreement; provided
that: (i) it is in an aggregate principal amount that does not exceed
$175,000,000, (ii) it has a final maturity date no sooner than ninety (90) days
following the Revolver Termination Date, (iii) if it is secured, it is subject
to an intercreditor agreement in form and substance satisfactory to Required
Lenders, (iv) no Liens are granted on any Collateral to secure it, (v) upon
giving effect to it, no Default or Event of Default exists, and (vi) the
proceeds are first, used to satisfy the Potlatch Indebtedness in its entirety,
and second, remitted to Agent for application to the Obligations; provided,
however, that no more than $50,000,000 of proceeds shall be required to be
remitted to Agent under this clause (vi);

(h) Permitted Contingent Obligations;

(i) So long as upon fair and reasonable terms and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate:
(i) Borrowed Money of any Borrower owing to another Borrower or Guarantor, and
(ii) Borrowed Money of any Guarantor owing to another Guarantor;

(j) Debt and cash management obligations in respect of netting services,
automatic clearinghouse arrangements, overdraft protectors, employee credit card
programs and other cash management an similar arrangements, in the Ordinary
Course of Business;

(k) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
Ordinary Course of Business or other cash management services in the Ordinary
Course of Business;

(l) Debt with respect to deferred compensation to employees of Borrowers and
Subsidiaries in the Ordinary Course of Business;

(m) subject to the aggregate cap on Permitted Acquisitions, as set forth in
clause (g) of the definition thereof, earn-out obligations, working capital
adjustments, purchase price and similar adjustments and indemnification
obligations under the agreements entered into in connection with any Permitted
Acquisition;

(n) Refinancing Debt as long as each Refinancing Condition is satisfied; and

(o) Debt (other than Borrowed Money) consisting of retirement liabilities
incurred in the Ordinary Course of Business; and

 

-56-



--------------------------------------------------------------------------------

(p) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $10,000,000 in the aggregate at any
time.

For purposes of determining compliance with this Section 10.2.1, in the event
that an item of Debt meets the criteria of more than one of the categories of
Debt described in clause (a) through (o) above, Borrowers may, in their sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Debt (or any portion thereof) and will only be required to include the
amount and type of such Debt in one or more of the above clauses.

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (including statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics and materialmen and other Liens imposed by
law, but excluding Liens for Taxes or imposed under ERISA) arising in the
Ordinary Course of Business, but only if (i) payment of the obligations secured
thereby is not yet due or is being Properly Contested, and (ii) such Liens do
not materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary;

(e) statutory Liens of suppliers imposed by law or pursuant to customary
reservations or retentions of title provided that: (i) such Liens do not attach
to Collateral with a value of more than $250,000 at any time, (ii) such Liens
arise in the Ordinary Course of Business, and (iii) any such Liens are not
perfected and are subordinated under law to the Liens in favor of Agent;

(f) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;

(g) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(h) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;

(i) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(j) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(k) subject to the terms of the Intercreditor Agreement, Liens securing the
Potlatch Indebtedness;

(l) existing Liens shown on Schedule 10.2.2;

 

-57-



--------------------------------------------------------------------------------

(m) leases or subleases of Real Estate granted to others not interfering in any
material respect with the business of any Borrower or Subsidiary;

(n) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(o) Liens arising in the Ordinary Course of Business in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods (it being understood that any
Inventory subject to such Liens shall not constitute Eligible Inventory);

(p) Liens of a collection bank arising under Section 4208 of the UCC on items in
the course of collection;

(q) Liens imposed on the Potlatch Escrow Account to secure the obligations of
Clearwater to Potlatch under the Retained Obligation Agreement and to the
financial institution at which such account is established; and

(r) any extension, renewal or replacement, in whole or in part, of any Lien
described in the foregoing clauses (a) through (q); provided that any such
extension, renewal or replacement shall be no more restrictive in any material
respect than the Lien extended, renewed or replaced and shall not extend to any
other Property of Borrowers or Subsidiaries other than such item of Property
originally covered by such Lien or by improvement thereof or additions or
accessions thereto.

10.2.3. Capital Expenditures. Make Capital Expenditures in excess of the greater
of, for a Fiscal Year: (a) (i) $25,000,000 in the aggregate during the 2008
Fiscal Year, (ii) $35,000,000 in the aggregate during the 2009 Fiscal Year,
(iii) $35,000,000 in the aggregate during the 2010 Fiscal Year, (iv) $40,000,000
in the aggregate during the 2011 Fiscal Year or (v) $40,000,000 in the aggregate
during the 2012 Fiscal Year, or (b) the depreciation Borrowers record on their
books and records for such Fiscal Year; provided, however, that if the amount of
Capital Expenditures permitted to be made in any Fiscal Year exceeds the amount
actually made, up to $5,000,000 of such excess may be carried forward to the
next Fiscal Year.

10.2.4. Distributions; Upstream Payments. (a) Declare or make any Distributions,
except: (i) the distribution by Clearwater of Retainco to Potlatch in accordance
with the terms of the Separation Agreement; (ii) Upstream Payments;
(iii) repurchases of Equity Interests of Borrowers owned by former, present of
future employees, officers and directors of Borrowers or Subsidiaries or their
assigns, estates and heirs, so long as: (A) the agreements setting forth such
repurchase obligations were entered into by the applicable Borrower prior to the
Spin-Off; (B) the Revolver Commitments have not been terminated; (C) to the
extent a Default or Event of Default exists before or after giving effect to any
such repurchase, the amount of such repurchase does not exceed the amount of the
Repurchase Reserve then in effect; and (D) the aggregate amount of all such
repurchases does not exceed $1,000,000; and (iv) Clearwater may pay dividends to
its shareholders or repurchase Equity Interests from its shareholders, in each
case if (A) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (B) Modified Availability after giving effect to any
such dividend or repurchase is not less than $45,000,000; or (b) create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Upstream Payment, except for restrictions under the Loan Documents,
under Applicable Law or in effect on the Closing Date as shown on Schedule
9.1.15.

10.2.5. Restricted Investments. Make any Restricted Investment.

10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition.

 

-58-



--------------------------------------------------------------------------------

10.2.7. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel, relocation and other
expenses, commissions and similar items in the Ordinary Course of Business;
(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business; (c) deposits with financial institutions permitted hereunder; and
(d) as long as no Default or Event of Default exists, intercompany loans by a
Borrower to another Borrower.

10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) any Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); (b) any Borrowed Money (other than the Obligations and the
Potlatch Indebtedness) prior to its due date under the agreements evidencing
such Debt as in effect on the Closing Date (or as amended thereafter with the
consent of Agent) unless permitted under Section 10.2.1(n); or (c) the Potlatch
Indebtedness unless such repayment is made with the proceeds of (i) Debt
permitted under Section 10.2.1(g); (ii) an Asset Disposition permitted under
clause (g) of the definition of Permitted Asset Disposition; or (iii) an
issuance of Equity Interests by Clearwater not otherwise prohibited under the
terms of this Agreement.

10.2.9. Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for:
(i) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into a Borrower; (ii) transactions otherwise
permitted pursuant to Section 10.2.5; (iii) liquidation or dissolution of any
Borrower (other than Clearwater) and any Subsidiary that Clearwater thereof
determines in good faith that such action is in the best interest of it, the
Borrowers and the Subsidiaries and is not materially disadvantageous to Agent or
the Lenders so long as (A) the assets (other than any Collateral) of such
Borrower or Subsidiary that are distributed as part of such liquidation or
dissolution are distributed to the direct holders of the Equity Interests of
such Borrower or Subsidiary on a pro rata basis; (B) any assets consisting of
Collateral of such Borrower or Subsidiary are distributed to a Borrower;
(C) both before and after giving effect to any such liquidation or dissolution,
no Default or Event of Default has occurred and is continuing; and (D) Borrower
Agent provides Agent with no less than thirty (30) days prior written notice of
such liquidation or dissolution; and (iv) any Permitted Asset Disposition that
is effected through the merger of a Subsidiary or Borrower (other than
Clearwater) with a third party; or (b) change its name or conduct business under
any fictitious name; change its tax, charter or other organizational
identification number; or change its form or state of organization.

10.2.10. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.

10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date where such amendment, modification or
other change would materially adversely affect the interests of Agent or the
Lenders.

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

 

-59-



--------------------------------------------------------------------------------

10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; or (d) any restrictions imposed on any Property
pursuant to an agreement that has been entered into in connection with a
Permitted Disposition of such Property.

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16. Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation and provisions of other reasonable
benefits to officers and employees, and loans and advances permitted by
Section 10.2.7; (c) payment of customary directors’ fees and indemnities;
(d) transactions: (i) solely among Borrowers; (ii) solely among Guarantors; and
(iii) solely among Subsidiaries that are not Borrowers or Guarantors;
(e) transactions with Affiliates that were consummated prior to the Closing
Date, as shown on Schedule 10.2.17; (f) transactions permitted under
Section 10.2.7; (g) agreements and arrangements entered into in the Ordinary
Course of Business with officers and employees of Borrowers in connection with
termination of their employment therewith; (h) transactions contemplated in the
Spin-Off Documents, (i) indemnity and reimbursement provided on behalf of
directors, officers and employees of any Borrower or Subsidiary in the Ordinary
Course of Business; and (j) transactions with Affiliates in the Ordinary Course
of Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.

10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date and other than as disclosed to Agent
upon thirty (30) days’ prior written notice.

10.2.19. Amendments to Subordinated Debt; Potlatch Indebtedness. (a) Amend,
supplement or otherwise modify any document, instrument or agreement relating to
any Subordinated Debt, if such modification (i) increases the principal balance
of such Debt, or increases any required payment of principal or interest;
(ii) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(iii) shortens the final maturity date or otherwise accelerates amortization;
(iv) increases the interest rate; (v) increases or adds any fees or charges;
(vi) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Borrower or Subsidiary, or that is otherwise materially adverse to any Borrower,
any Subsidiary or Lenders; or (vii) results in the Obligations not being fully
benefited by the subordination provisions thereof, except that any acceleration
or prepayment that would be prohibited under clause (ii) or (iii) and any fees
or charges prohibited under clause (v) shall not be prohibited under this
Section 10.2.18 where such acceleration or prepayment is made, or such fees or
charges are incurred, in connection with a refinancing of such Subordinated Debt
permitted under Section 10.2.1(n); or (b) amend, supplement or otherwise modify
any document, instrument or agreement relating to the Potlatch Indebtedness
without the consent of Agent.

10.3. Fixed Charge Coverage Ratio. As long as any Commitments or Obligations are
outstanding, for each month ending during or immediately before any Trigger
Period (each such month, a “Subject Month”), Borrowers shall maintain a Fixed
Charge Coverage Ratio, when measured on a trailing twelve (12) month basis (or,
in the case of any Subject Month ending prior to the first anniversary of the
Closing Date, when measured for the period from the Closing Date through the end
of such Subject Month), of at least 1.0 to 1.0.

 

-60-



--------------------------------------------------------------------------------

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of a Borrower or
Guarantor made in connection with any Loan Documents or transactions
contemplated thereby is incorrect or misleading in any material respect when
given;

(c) A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 8.1, 8.2.4, 8.2.5, 8.6.2 (to the extent insurance has not been
maintained as required), 10.1.1, 10.1.2, 10.2 or 10.3;

(d) A Borrower or Guarantor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
15 Business Days after a Senior Officer of such Borrower or Guarantor has
knowledge thereof or receives notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by a Borrower or Guarantor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);

(f) Any breach or default of a Borrower or Guarantor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $15,000,000 (including, without limitation, the Potlatch Indebtedness), if
the maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against a Borrower
or Guarantor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Borrowers and Guarantors, $5,000,000
(net of any insurance coverage therefor acknowledged in writing by the insurer),
unless: (i) a stay of enforcement of such judgment or order is in effect, by
reason of a pending appeal or otherwise, or (ii) such judgment or order is
satisfied within two (2) Business Days of it being entered;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;

(i) A Borrower or Guarantor is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any material part of its business; a
Borrower or Guarantor suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business; there is
a cessation of any material part of a Borrower or Guarantor’s business for a
material period of time; any material Collateral or Property of a Borrower or
Guarantor is taken or impaired through condemnation; a Borrower or Guarantor
agrees to or commences any liquidation, dissolution or winding up of its affairs
except as permitted in Section 10.2.9; or a Borrower or Guarantor is not
Solvent;

 

-61-



--------------------------------------------------------------------------------

(j) An Insolvency Proceeding is commenced by a Borrower or Guarantor; a Borrower
or Guarantor makes an offer of settlement, extension or composition to its
unsecured creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of a Borrower or
Guarantor; or an Insolvency Proceeding is commenced against a Borrower or
Guarantor and such Borrower or Guarantor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
such Borrower or Guarantor, the petition is not dismissed within 30 days after
filing, or an order for relief is entered in the proceeding;

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of a
Borrower or Guarantor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; a Borrower, Guarantor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; or
any event similar to the foregoing occurs or exists with respect to a Foreign
Plan; except that no event or condition described in this Section 11.1(k) shall
constitute an Event of Default if it, together with all other such events or
conditions at the time existing, has not resulted in, and could not reasonably
be expected to result in, liability to Borrowers and Guarantors in excess of
$1,000,000;

(l) A Borrower or Guarantor or any of its Senior Officers is criminally indicted
or convicted for (i) a felony committed in the conduct of such Borrower’s or
Guarantor’s business, or (ii) violating any state or federal law (including the
Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act) that could lead to forfeiture of any material
Property or any Collateral; or

(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv)

 

-62-



--------------------------------------------------------------------------------

sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Borrower
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3. License. Agent is hereby granted an irrevocable, non-exclusive and
royalty-free license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) (collectively, the “IP
License”) any or all Intellectual Property of Borrowers, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of a Borrower or Guarantor against any Obligations, irrespective of
whether or not Agent, Issuing Bank, such Lender or such Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or are owed to a branch or
office of Agent, Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of Agent, Issuing Bank, each Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

 

-63-



--------------------------------------------------------------------------------

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts, Eligible Semi-Finished
Inventory or Eligible Inventory, or whether to impose or release any reserve,
and to exercise its Credit Judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

 

-64-



--------------------------------------------------------------------------------

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2. Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Report, as
well as from any Claims arising as a direct or indirect result of Agent
furnishing a Report to such Lender.

12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or

 

-65-



--------------------------------------------------------------------------------

in accordance with Section 5.6.1, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. No Lender shall set off against any Dominion Account without
the prior consent of Agent.

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days’ written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

 

-66-



--------------------------------------------------------------------------------

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
or (b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, then, in
addition to any other rights and remedies that any Person may have, Agent may,
by notice to such Lender within 120 days after such event, require such Lender
to assign all of its rights and obligations under the Loan Documents to Eligible
Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

 

-67-



--------------------------------------------------------------------------------

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person. As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, and their respective successors and
assigns, except that (a) no Borrower shall have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 13.3. Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

 

-68-



--------------------------------------------------------------------------------

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

13.2.3. Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $12,500,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$2,500,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $12,500,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
Notes, as applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

 

-69-



--------------------------------------------------------------------------------

SECTION 14. MISCELLANEOUS

14.1. Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; or
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender; and

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1 (except to
add Collateral) or 14.1.1; (iii) amend the definitions of Borrowing Base (and
the defined terms used in such definition), Pro Rata or Required Lenders;
(iv) increase any advance rate, decrease the Availability Block or increase
total Commitments (other than as otherwise provided herein); (vi) release
Collateral with a book value greater than $10,000,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligor from liability for any Obligations, if such Obligor is Solvent at the
time of the release other than in connection with a Permitted Disposition.

14.1.2. Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves and
does not modify any right, obligation or liability of any Obligor. Only the
consent of the parties to the Fee Letters or any agreement relating to a Bank
Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification of any other Loan Document. Any waiver
or consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.

14.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.

 

-70-



--------------------------------------------------------------------------------

14.3. Notices and Communications.

14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.

14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans. Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or

 

-71-



--------------------------------------------------------------------------------

measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided. Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document, the provision herein shall
govern and control.

14.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

14.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

14.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower.

14.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.

14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep the Information
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding, or other exercise of rights or remedies, relating to any
Loan Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
Borrower Agent; or (h) to the extent such Information (i) becomes

 

-72-



--------------------------------------------------------------------------------

publicly available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers. Notwithstanding the
foregoing, Agent and Lenders may publish or disseminate general information
describing this credit facility, including the names and addresses of Borrowers
and a general description of Borrowers’ businesses, and may use Borrowers’
logos, trademarks or product photographs in advertising materials. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

14.13. Intentionally Omitted.

14.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.15. Consent to Forum; Arbitration.

14.15.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.

14.15.2. Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California. The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter. The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award. The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under

 

-73-



--------------------------------------------------------------------------------

applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit. Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. Judgment
upon an arbitration award may be entered in any court having jurisdiction. The
arbitrator shall not have the power to commit errors of law or legal reasoning,
and any award may be reviewed and vacated or corrected on appeal to a court of
competent jurisdiction for any such error. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief. No controversy or claim shall be
submitted to arbitration without the consent of all parties if, at the time of
the proposed submission, such controversy or claim relates to an obligation
secured by Real Estate, but if all parties do not consent to submission of such
a controversy or claim to arbitration, it shall be determined as provided in the
next sentence. At the request of any party, a controversy or claim that is not
submitted to arbitration as provided above shall be determined by judicial
reference; and if such an election is made, the parties shall designate to the
court a referee or referees selected under the auspices of the AAA in the same
manner as arbitrators are selected in AAA sponsored proceedings and the
presiding referee of the panel (or the referee if there is a single referee)
shall be an active attorney or retired judge; and judgment upon the award
rendered by such referee or referees shall be entered in the court in which
proceeding was commenced. None of the foregoing provisions of this Section shall
limit the right of Agent or Lenders to exercise self-help remedies, such as
setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding. The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference. At Agent’s option,
foreclosure under a mortgage or deed of trust, if any, may be accomplished
either by exercise of power of sale thereunder or by judicial foreclosure.

14.16. Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.17. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS:

POTLATCH FOREST PRODUCTS CORPORATION,
which will change its name prior to the Closing Date to

CLEARWATER PAPER CORPORATION,

a Delaware corporation

By:  

/s/ LINDA MASSMAN

Name:   LINDA MASSMAN Title:   VICE-PRESIDENT Address:    

601 West First Ave., Suite 1600

Spokane, WA 99201

Attn: Michael S. Gadd

Telecopy: (509) 835-1561

 

-75-



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent and Lender

By:  

/s/ Ron Bornstein

Name:   Ron Bornstein Title:   Vice President

 

Address:    

55 S. Lake Avenue, Suite 900

Pasadena, CA 91101

Attn: Ron Bornstein or Account Executive

Telecopy: (626) 584-4600

 

-76-



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

as Lender

By:  

/s/ Santi Amladi

Name:   Santi Amladi Title:   Vice President Address:    

Wells Fargo Foothill

2450 Colorado Ave

Suite 3000 West

Santa Monica, CA 90404

  Attn: Tim Guilanians   Telecopy: 866-350-1924

 

-77-



--------------------------------------------------------------------------------

SCHEDULE P-1

to

Loan and Security Agreement

INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender                

  

Revolver Commitment

    

Total Commitments

Bank of America, N.A.

     $75,000,000        $75,000,000

Wells Fargo Foothill, LLC

     $50,000,000        $50,000,000

All Lenders:

   $125,000,000      $125,000,000



--------------------------------------------------------------------------------

SCHEDULE 8.5

to

Loan and Security Agreement

DEPOSIT ACCOUNTS

 

Depository Bank

  

Type of Account

    

Account Number

Wells Fargo Bank

   Controlled Disbursement Funding      4132365610

Wells Fargo Bank

   Accounts Payable      9600014013

Wells Fargo Bank

   Payroll Account      9600028968

Wells Fargo Bank

   EFT Tax Payment      960006135

Wells Fargo Bank

   Workers Compensation      9600016842

Wells Fargo Bank

   Depository      4121290720

Wells Fargo Bank

   Investment      0000841096

Bank of America

   Concentration      1233811838

Bank of America

   Pulp & Paper Lockbox      1233811857

Bank of America

   Wood Products Lockbox      1233811833

Bank of America

   Consumer Products Division Lockbox      1233812828

Union Bank of California

   Foreign Sales      0012006706

Union Bank of California

   General      0012023230



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

to

Loan and Security Agreement

BUSINESS LOCATIONS

 

1. Borrowers currently have the following business locations, and no others:

Executive Offices Prior to Spin-Off

601 West First Ave., Suite 1600

Spokane, WA 99201

Executive Officer Upon Spin-Off

(although certain post-spin officers are currently working at this address)

601 W. Riverside Avenue, Suite 1100

Spokane, Washington 99201

Facilities

108 Highway 65 S

MC Gehee, AR 71654

805 Mill Rd

Lewiston, ID 83501

3901 North Donna Street

North Las Vegas, NV 89030

21561 W Mississippi St

Elwood, IL 60421

Sales Offices

3000 E. Birch St., Suite 101

Brea, CA 92821-6261

200 TechneCenter Drive, Suite 201

Milford, OH 45150

DTC 30 Building

8301 East Prentice Ave, Suite 311

Greenwood Village, CO 80111

2345 S Alma School RD, Suite 100

Mesa, AZ 85210

4255 Westbrook Dr., Suite 213

Aurora, IL 60504

805 Broadway, Suite 745



--------------------------------------------------------------------------------

Vancouver, WA 98660

8400 Six Forks Rd, Suite 201

Raleigh, NC 27615

1600 Riviera Ave

Walnut Creek, CA 94596

1095 Pingree Rd, Suite 210

Crystal Lake, IL 60014

65 Germantown Court, Suite 311

Cordova, TN 38018

922 E.11th St.

Tacoma, WA 98421

421 Railhead Road

Fort Worth, TX 76106

5000 Hwy 4 North

Ark. City, AR 71630

Clarkia Log Landing

Coeur D Alene, ID 83814

 

2. The following bailees, warehouseman, similar parties and consignees hold
inventory of a
Borrower or Subsidiary as of the spin-off:

 

Name of Party

  

Address of Party

Airport Distribution & Warehousing

  

4208 Sarellen Road

Richmond, VA 23231

All South Warehouse

  

1645 Market Drive

Atlanta, GA 30316

Atlas Columbia Warehouse

  

922 East 11th Street

Tacoma, WA 98421

B&E Storage and Transfer, Inc.

  

7951 Oceano Drive,

Jessup, MD 21046

C & M Warehouse

  

95 Leggett Street

East Hartford, CT 06128

Carolina National Transportation

  

1450 Lower Road

Linden, NJ 07036

Carolina Public Warehouse Inc.

  

3609 Glenn Ave

Winston Salem, NC 27115

Clearwater Converting

  

1521 6th Avenue North

Lewiston, ID 83501



--------------------------------------------------------------------------------

Name of Party

  

Address of Party

Dawn Distributors, Inc.

  

109 East Fudge Street

Covington, VA 24426

Denver Intermodal Express, Inc.

  

10700 East 40th Ave

Denver, CO 80239

Distribution Centers of the Americas

  

1850 Route 57

Fulton, NY 13069

ELM Global Logistics

  

50 Emjay Blvd

Brentwood, NY 11717

Empire Warehouse

  

1 Wright Avenue

LeRoy, NY 14482

Grand Warehouse

  

4350 West Ohio Street

Chicago, IL 60624

Hermann Warehouse Corporation

  

285 Ridge Road

Dayton, NJ 08810

Hydra Trucking and Warehousing

  

8151 Fruitridge Road Bldb 5B

Track 712, Polk, CA 95826

Imeson Distribution Center

  

550 Gun Club Road

Jacksonville, FL 32218

Inland 465

  

1730 3rd Avenue North

Lewiston, ID 83501

Inland Empire Distribution Systems, Inc.

  

3808 North Sullivan Road Bldg 32

Spokane, WA 99216

Leicht Transfer & Storage Co.

  

1401 State Street

Green Bay, WI 54304

Lewis C. Howard Inc.

  

760 E. Vine Street

Kalamazoo, MI 49001

Loretta L. Transportation

  

240 South 6th Avenue

City of Industry, CA 91746

LTS Logistics

  

160 East Gregory Street

N. Little Rock, AR 72114

Manchester Industries

   26920 M-60, Mendon, MI 49072

Metro Park Warehouse

  

6901 Stilwell

Kansas City, MO 64120

Navarro Y Boronad, S.L.

   46730 Gandia-Puerto, Spain

Network Logistics, Inc.

  

1200 North 27th Ave

DFW Airport, TX 75261

Northwoods Converting

  

1322 North Spring Street

Beaver Dam, WI 53916

Port of Lewiston

  

1224 6th Ave. North

Lewiston, ID 83501

Roberds Converting

  

113 Northeast Drive

Loveland, OH 45140

Robinson Terminal Warehouse

  

1 Oronoco Street

Alexandria, VA 22314



--------------------------------------------------------------------------------

Name of Party

  

Address of Party

Spicers Paper, Inc.

  

30108 Eigenbrodt Way

Union City, CA 94587

Spicers Paper, Inc.

  

12310 E. Slauson Avenue

Santa Fe Springs, CA 90670

Spicers Paper, Inc.

  

21429 64th Avenue South

Kent, WA 98023

Spicers Paper, Inc.

  

2454 South 3600 West Suite A,

West Valley City, UT 84119

Texas Star Warehouse

  

5200 E. Grand Avenue Bldg. 4,

Dallas, TX 75223

Union Gap Partnership

  

3301 Bay Street

Union Gap, WA 98903

Vogt Warehouse

  

1440 W 8th Street

Cincinnati, OH

Williams Paper Company

  

3914 Union Blvd

St. Louis, MO 63115

Interstate Distributor Co

  

1820 N. MacArthur Drive

Tracy, California 95376

Metro Canada Logistics

  

#50 6567 48th Street SE

Calgary, AB, T2C 3J7

Granger Co

  

2851 Wilma Drive

Clarkston, WA 99403

Granger Co

  

201 Highway 95

New Meadows, ID 83654

Swan Lake

  

318 Highland Drive

St. Maries, Idaho 83861

Fulghum Fibres, Inc.

  

251A Bradley 95

Warren, AR 71671

Fulghum Fibres, Inc.

  

Hwy 82 West

Poorhouse Road

Carrollton, MS 38917

QC Fibers of Dewitt LLC

  

129 Washington St.

West Helena, AR 72309

Weeks Forest Products

  

2600 Como Avenue

St. Paul, MN 55114

Weeks Forest Products

  

W 209 N 17270 Industry Drive

Jackson, WI 53037



--------------------------------------------------------------------------------

SCHEDULE 9.1.4

to

Loan and Security Agreement

NAMES AND CAPITAL STRUCTURE

 

1. The corporate names, jurisdictions of incorporation, and authorized and
issued Equity Interests of each Borrower and Subsidiary are as follows:

The following information is as of the date hereof:

 

Name

  

Jurisdiction            

  

Number and Class

Of Authorized Shares

  

Number and Class

of Issued Shares

Potlatch Forest Products Corporation    Delaware   

1,000 shares of common stock,

par value $1.00 per share

  

1,000 shares of common stock,

par value $1.00 per share

After declaration of the spin-off by Potlatch Corporation’s board of directors:

Name

  

Jurisdiction            

  

Number and Class

Of Authorized Shares

  

Number and Class

of Issued Shares

Clearwater Paper Corporation    Delaware    100,000,000 shares of common stock,
par value $0.0001 per share    17,001,000 shares of common stock, par value
$0.0001 per share      

5,000,000 shares of preferred stock, par value $0.0001 per share

  

 

2. The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

Potlatch Forest Products Corporation is currently 100% owned by Potlatch Forest
Holdings, Inc., which is in turn 100% owned by Potlatch Corporation. After
declaration of the spin-off but prior to the distribution, Potlatch Forest
Holdings, Inc. will transfer all of the Clearwater Paper Corporation equity to
Potlatch Corporation. In connection with the spin-off transaction, Potlatch
Corporation will transfer all of the shares of Clearwater Paper Corporation to
the shareholders of Potlatch Corporation

 

3. All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows: None, other than the
spin-off transaction documents.

 

4. In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except: None, other than (a) in connection
with the transfers that occurred in connection with Potlatch Corporation’s
conversion to a REIT, (b) certain land acquisitions, including the merger with
Valley View Land Company on July 23, 2008, and (c) the transactions contemplated
by the Spin-Off Documents.



--------------------------------------------------------------------------------

SCHEDULE 9.1.11

to

Loan and Security Agreement

INTELLECTUAL PROPERTY

Trademarks

 

1. “Clearwater”

 

2. “Clearwater Paper”



--------------------------------------------------------------------------------

SCHEDULE 9.1.14

to

Loan and Security Agreement

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

to

Loan and Security Agreement

RESTRICTIVE AGREEMENTS

 

1. Agreements with counterparties identified in Schedule 10.2.2.

 

2. Separation and Distribution Agreement, Tax Sharing Agreement, Employee
Matters Agreement and Retained Obligation Agreement.



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

to

Loan and Security Agreement

LITIGATION

 

1. Proceedings and investigations pending against Borrowers or Subsidiaries that
will be retained by Clearwater Paper Corporation in connection with the
Spin-off: None.

 

2. Threatened proceedings or investigations of which any Borrower or Subsidiary
is aware: None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.18

to

Loan and Security Agreement

PENSION PLAN DISCLOSURES

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.20

to

Loan and Security Agreement

LABOR CONTRACTS

1. Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:

Collective Bargaining Agreements

 

Counterparty

  

Type of Agreement

International Association of Machinists and Aerospace Workers    Collective
Bargaining Agreement (Hourly employees at Lewiston Wood Products) International
Association of Machinists and Aerospace Workers    Collective Bargaining
Agreement (Hourly employees at Power Boiler #4) International Brotherhood of
Electrical Workers    Collective Bargaining Agreement United Steel Workers   
Collective Bargaining Agreement United Steel Workers    Collective Bargaining
Agreement

Management Agreements

 

a. Employment Agreement with Gordon L. Jones, dated July 28, 2008

 

b. Offer Letter with Linda K. Massman, dated August 26, 2008

 

c. Offer Letter with Thomas H. Carter, dated July 23, 2008

 

d. The Borrower maintains customary compensation plans including an annual cash
incentive pay plan, an equity incentive plan, a management deferred compensation
plan, a severance plan, pension plans, 401(k) savings plans and health and
welfare plans.

2. As of September 30, 2008, 66% of the Borrower’s workforce was unionized. The
contract with the hourly employees at the lumber products facility and the
Number 4 power boiler at the Idaho facility, who are represented by the
International Association of Machinists and Aerospace Workers, expired on
May 31, 2008. Those employees currently continue to work without a union
contract in place while discussions with the union continue. During 2009, one
collective bargaining agreement will expire covering approximately 245
employees. As a result, there is a risk of work stoppage due to strikes or
walkouts. Any significant work stoppage as a result of failure to successfully
negotiate new collective bargaining agreements could have a material adverse
effect on the Borrower’s business, financial condition and results of
operations.



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

Loan and Security Agreement

EXISTING LIENS

 

Secured Party’s Name

   Date    Filing Number    Jurisdiction

FCC Equipment Financing, Inc.

   8/2/01    1085172-0    Delaware

Omnova Solutions

   4/9/02    2088061-1    Delaware

ABB Structured Finance (Americas) Inc.

   5/16/02    2143631-4    Delaware

NMHG Financial Services Inc.

   1/15/03    3027909-4    Delaware

Citicorp Leasing, Inc.

   7/17/03    3181944-3    Delaware

IBM Credit LLC

   12/29/03    4015221-7    Delaware

Merrill Lynch Capital

   2/17/04    4043129-8    Delaware

General Electric Capital Corporation

   2/27/04    4056727-3    Delaware

Merrill Lynch Capital

   5/28/04    4149604-3    Delaware

Merrill Lynch Capital

   7/30/04    4215327-0    Delaware

Toyota Motor Credit Corporation

   10/21/04    4296684-6    Delaware

Caterpillar Financial Services Corporation

   11/9/04    4316034-0    Delaware

FCC Equipment Financing

   11/9/04    4316229-6    Delaware

US Bancorp Oliver-Allen Technology Leasing

   11/24/04    4331850-0    Delaware

The CIT Group/Equipment Financing, Inc.

   2/8/05    5051806-9    Delaware

Citicapital Commercial Leasing Corporation

   4/26/05    5127964-6    Delaware

Greatamerica Leasing Corporation

   5/4/05    5136627-8    Delaware

Barloworld Fleet Leasing LLC

   5/12/05    5146809-0    Delaware

CitiCapital Commercial Leasing Corporation

   7/12/05    5223959-9    Delaware

US Bancorp Oliver-Allen Technology Leasing

   8/5/05    5243005-7    Delaware

Barloworld Fleet Leasing LLC

   10/04/05    5306025-9    Delaware

Caterpillar Financial Services Corporation

   11/17/05    5356389-8    Delaware

Smurfit-Stone Container Enterprises, Inc.

   12/01/05    5371172-9    Delaware

Smurfit-Stone Container Enterprises, Inc.

   12/13/05    5386122-7    Delaware

NMHG Financial Services, Inc.

   5/30/06    6182308-7    Delaware

General Electric Capital Corporation

   6/28/06    6226317-6    Delaware

Samuel Strapping Systems

   11/02/07    74176243    Delaware

Smurfit-Stone Container Enterprises, Inc.

   11/13/07    74307053    Delaware

NMHG Financial Services, Inc.

   9/18/08    83167895    Delaware

Omnova Solutions, Inc.

   4/9/02    2088061-1    Delaware

Winthrop Resources Corporation

   3/22/06    6106497-1    Delaware

Winthrop Resources Corporation

   5/22/06    6178890-0    Delaware

Pacific Rim Capital, Inc.

   5/26/06    6180855-9    Delaware

Winthrop Resources Corporation

   11/22/06    6424847-2    Delaware

NMHG Financial Services, Inc.

   9/24/07    7359790-2    Delaware

Banc of America Leasing & Capital, LLC

   1/2/08    8000749-0    Delaware

Toyota Motor Credit Corporation

   1/14/08    8008263-4    Delaware

Toyota Motor Credit Corporation

   1/14/08    80163814    Delaware

TCF Equipment Finance, Inc.

   4/3/08    8124478-7    Delaware

TCF Equipment Finance, Inc.

   4/03/08    81170263    Delaware

Pacific Rim Capital, Inc.

   7/28/08    82582870    Delaware

Pacific Rim Capital, Inc.

   7/28/08    82583134    Delaware

Pacific Rim Capital, Inc.

   7/28/08    82583241    Delaware

Industrial Finishes & Systems, Inc.

   10/07/08    83398144    Delaware



--------------------------------------------------------------------------------

Secured Party’s Name

   Date    Filing Number    Jurisdiction

Wells Fargo Financial Leasing, Inc.

   9/4/07    72479492-0    Washington

Toyota Motor Credit Corporation

   12/10/07    71923594-8    Minnesota



--------------------------------------------------------------------------------

SCHEDULE 10.2.17

to

Loan and Security Agreement

EXISTING AFFILIATE TRANSACTIONS

 

1. The Spin-Off Documents.

 

2. Potlatch Corporation REIT conversion transaction agreements.